NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


In the Interest of D.R. and J.B., )
children.                         )
________________________________ )
                                  )
L.D.,                             )
                                  )
               Petitioner,        )
                                  )
v.                                )                   Case No. 2D19-2256
                                  )
DEPARTMENT OF CHILDREN AND        )
FAMILIES and GUARDIAN AD LITEM )
PROGRAM,                          )
                                  )
               Respondents.       )
________________________________ )

Opinion filed August 2, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Pasco County; James R.
Stearns, Judge.

Ita M. Neymotin, Regional Counsel
and Africa F. Altidor, Assistant Regional
Counsel, New Port Richey, for
Petitioner.

Bernie McCabe, State Attorney, and
Leslie M. Layne, Assistant State
Attorney, Clearwater, for Respondent
Department of Children and Families.

Thomasina F. Moore, Statewide
Director of Appeals and Joanna
Summers Brunell, Senior Attorney,
Tallahassee, for Respondent Guardian
ad Litem Program.

PER CURIAM.


            Denied.


KELLY, LaROSE, and SLEET, JJ., Concur.




                                       -2-